Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 1 of 10                 PageID #: 1

                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

DAVID OPPENHEIMER,                           §
                                             §
              Plaintiff,                     §
                                             §
              v.                             §           CA No. 19-1127
                                             §
EDWARD T. STRINGFELLOW;                      §
WEEKS BAY PLANTATION, INC.,                  §
                                             §
              Defendants.                    §           JURY DEMANDED

                       PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, David Oppenheimer (“Oppenheimer” or “Plaintiff”), for his complaint

against Defendants, Edward T. Stringfellow (“Stringfellow”), and Weeks Bay

Plantation, Inc (“Weeks Bay”), alleges:

                                JURISDICTION/VENUE

       1.     Oppenheimer’s claims arise under the copyright laws of the United States,

17 U.S.C. 101 et. seq., (hereinafter the Copyright Act.).

       2.     Subject matter and personal jurisdiction is vested in this Court pursuant to 28

U.S.C. 1338. Additionally, this Court has subject matter jurisdiction under 28 U.S.C. 1331

inasmuch as this claim arises under the copyright laws of the United States. Venue in this

judicial district is proper pursuant to 28 U.S.C. 1400(a) and 28 U.S.C. 1391(b) and (c).
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 2 of 10                    PageID #: 2

                                       THE PARTIES

       3.     Plaintiff is a citizen of North Carolina engaged in the business of professional

photography, and who resides in and has a principal place of business in Asheville,

Buncombe County, North Carolina.

       4.     Stringfellow is an individual citizen of the State of Alabama, and will receive

actual notice of this filing by service upon him at his home, 300 River Route, Magnolia

Springs, Alabama, 36555.

       5.     Weeks Bay is an Alabama corporation, with its principal place of business in

Fairhope, Alabama. Weeks Bay is in the business of growing and sell organic farm

products and hosting events, including live music events. Weeks Bay will receive actual

notice of this filing by service upon its registered agent, Edward T. Stringfellow, at 12562

Mary Ann Beach Road, Fairhope, Alabama 36532.

                                INTRODUCTORY FACTS

       6.     Oppenheimer is a professional photographer, and is the author

(photographer) of, and at all times relevant to this claim, has been and is now the sole

owner and proprietor of all right, title and interest in and to the copyrights in the photograph

at issue in this matter (the “Work,” Exhibit 1).

       7.     Oppenheimer makes his photographic works available for print sales and

licensing online at his website http://www.performanceimpressions.com.




                                          Page 2 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 3 of 10                  PageID #: 3

       8.     Oppenheimer has complied in all respects with Title 17, U.S.C. § 102, et seq.,

and all other laws governing federal copyright applicable to the Work and registered the

copyrights with the Register of Copyrights at the U.S. Copyright Office. Exhibit 2.

       9.     At all relevant times hereto, Oppenheimer has and continues to be the sole

owner of all rights, titles, and interests in and to the aforementioned registration and

photographic Work. Oppenheimer’s copyrights in the above-described Work are presently

valid and subsisting, and were valid and subsisting from the moment of its creation, and all

conditions precedent to the filing of this suit have occurred.

       10.    For many years, it has been Oppenheimer’s custom and business practice to

display his copyright management information (“CMI”) on his copyrighted photographs

when they are first published by him, and thereafter. The Work at issue in this case when

published, prominently displayed his CMI in the caption and with a watermark, as well as

embedded in the metadata of the Work. Thus, on information and belief, Defendants were

on notice that the Work was copyright-protected.

       11.    Fewer than three years before this filing, Oppenheimer discovered that

Defendants had infringed his copyrights by uploading, distributing, and/or publishing (or

directing others to do so) his protected image in the manners depicted on Exhibit 3.

       12.    Upon    information    and    belief,     Defendants   located   and   accessed

Oppenheimer’s Work on http://www.performanceimpressions.com, and placed it

prominently on their social media Twitter account for the purpose of advertising and

promoting the “blueberry jam” concert. The Work was displayed by Defendants on (at

least) the following URLs:


                                         Page 3 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 4 of 10                PageID #: 4

•      https://twitter.com/WeeksBayBerries/status/777529461608747008;
•      https://pbs.twimg.com/media/CspW69FWcAEWm00.jpg;
•      https://mobile.twitter.com/WeeksBayBERRIES/status/777529461608747008; and
•      https://pbs.twimg.com/media/CspW69FWcAEWm00.jpg.


       13.    On, October 4, 2019, Oppenheimer’s attorney sent a formal letter identifying

the infringing URLs demanding Defendants cease and desist from their ongoing

infringements, and seeking information about the uses to which the Work had been put,

profits received, and the like. Exhibit 4.

       14.    Though several other communications, including emails and telephone

discussions were had, it became clear that Defendants were uninterested in settlement, and

so this suit became necessary.

                                  CAUSES OF ACTION

                     COUNT I – COPYRIGHT INFRINGEMENT

       15.     Oppenheimer re-alleges and incorporates paragraphs 1 – 14 above as if

recited verbatim.

       16.    Defendants have infringed Oppenheimer’s copyrights in and to the Work

shown on Exhibit 1 by scanning, copying, reproducing, distributing, publishing and/or

otherwise using, unauthorized copies of said photograph within the United States in

violation of Title 17.

       17.    Upon information and belief, Defendants have benefitted from their

infringements of the Work, while Oppenheimer has suffered and will continue to suffer

monetary damages, irreparable injury to his business, reputation, and goodwill, and dilution



                                         Page 4 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 5 of 10                    PageID #: 5

in the marketplace; therefore, Oppenheimer is entitled to injunctive relief, damages, and

other relief set forth in the Act.

       COUNT II – RECKLESS/WILLFUL COPYRIGHT INFRINGEMENT

       18.     Oppenheimer re-alleges and incorporates paragraphs 1 – 17 above as if

recited verbatim.

       19.     Alternatively, Defendants have recklessly/willfully infringed Oppenheimer’s

copyrights in and to the Work shown on Exhibit 1 by scanning, copying, reproducing,

distributing, publishing and/or otherwise using, unauthorized copies of said Works within

the United States in violation of Title 17.

       20.     As is his pattern and practice, Oppenheimer had clearly marked the Work --

both on the face of the images in legible captions, and in the metadata -- with his CMI,

including a © notice of copyright, stating that all rights are reserved, including instructions,

Oppenheimer’s address, phone number, email, and website URL. Oppenheimer does this

to distinguish his Work from the works of others in his field, to provide a way for potential

licensees to contact him for purchasing licenses, as well as to ensure that anyone who

merely views his Work appreciates that he owns all rights and title in it.

       21.     Upon information and belief, Defendants, or a third party acting on their

behalf, saw Oppenheimer’s copyright notice on the face of the Work prior to scraping it

from the World Wide Web, and uploading it to the URLs listed in paragraph 12. Further,

although chose to include Oppenheimer CMI on the face of the infringing images, upon

information and believe, Defendants (or someone at their direction and control) removed

Oppenheimer’s CMI from within the metadata of the Work, before uploading and

distributing it. Therefore, because they had the opportunity to appreciate that Oppenheimer
                                          Page 5 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 6 of 10                  PageID #: 6

was the sole author and owner of the Work, and still used it without license or authorization,

Defendants recklessly/willfully infringed the Work.

       22.    Upon information and belief, one or more of the Defendants have benefitted

from their infringements of the Work, while Oppenheimer has suffered and will continue

to suffer monetary damages, irreparable injury to his business, reputation, and goodwill,

and dilution in the marketplace; therefore, Oppenheimer is entitled to injunctive relief,

damages (including disgorgement of Defendants’ profits), and other relief set forth in the

Act.

             COUNT III – VICARIOUS COPYRIGHT INFRINGEMENT

       23.    Oppenheimer re-alleges and incorporates paragraphs 1 - 22 hereinabove as if

recited verbatim.

       24.    Pleading further but without waiver of the foregoing, Oppenheimer shows

that at the time Weeks Bay performed the infringing acts, Stringfellow was an officer,

director, managers, and/or other principal of Weeks Bay.

       25.    On information and belief, Stringfellow controlled nearly all decisions of

Weeks Bay, and was the dominant influence in the company. Stringfellow provided hands-

on decision making with respect to the activities of Weeks Bay, making most of the

decisions of the company. He therefore had the right and ability to supervise and/or control

the infringing conduct of Weeks Bay, and/or to stop the infringements once they began.

Upon information and belief, Stringfellow had an obvious and direct financial interest in

the infringing activities of Weeks Bay.




                                          Page 6 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 7 of 10                   PageID #: 7

       26.    Accordingly, Stringfellow is personally liable to Oppenheimer as a joint

and/or contributory infringer, or is otherwise vicariously liable for the actions of Weeks

Bay.

       COUNT IV – CONTRIBUTORY COPYRIGHT INFRINGEMENT

       27.    Oppenheimer re-alleges and incorporates paragraphs 1 – 26 above as if

recited verbatim.

       28.    Alternatively, Stringfellow has intentionally induced, encouraged, caused,

enabled, facilitated, and/or materially contributed to the infringements complained of

herein by directly and/or indirectly promoting the infringements, and/or have refused to

exercise their right and/or ability to stop the infringement(s) after they began.

       29.    On information and belief, Stringfellow is the dominant influence in Weeks

Bay. He provides hands-on decision making with respect to the activities of the entity, sets

and controls the company’s policies and protocols, and establishes corporate rules and

cultures which encouraged the infringing activities. Stringfellow therefore had the right

and ability to supervise and/or control the infringing conduct of Weeks Bay – and of its

employees, agents, and/or servants – and/or to stop the infringements once they began, but

either directly refused to exercise such rights or chose to remain willfully blind to the

infringing activities while creating a work environment that encouraged and enabled the

same. Additionally, and upon information and belief, Stringfellow had an obvious and

direct financial interests in the infringing activities of the company he ran.

       30.    Accordingly, Stringfellow is personally liable to Oppenheimer as a

contributory infringer for the infringing activities of Stringfellow.


                                         Page 7 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 8 of 10                   PageID #: 8

                                CAUSATION/DAMAGES

       31.    As a result of Defendants’ above-described acts of copyright infringement,

Oppenheimer has sustained actual damages in an amount not yet ascertained but which is

believed to be in excess of $150,000. Such actual damages include, but are not limited to,

lost profits and/or lost licensing revenue, disgorgement of Infringers’ profits attributable to

their infringements, statutory damages, research time tracking down and documenting the

infringements, and time spent serving third parties displaying the infringing with take down

and preservation of data notices.

                                     RELIEF REQUESTED

       32.    Oppenheimer demands an accounting of Defendants’ activities in connection

with their infringements of his copyrights in and to the above-described and attached Work,

as well as disgorgement of their gross profits, and/or all other benefits attributable thereto.

       33.    Oppenheimer is entitled to recover and therefore seeks recovery of actual

damages plus all of Defendants’ profits attributable to the infringements.

       34.    Alternatively, and at Oppenheimer’s post-verdict election, because the image

was registered prior to Defendants’ infringements, Oppenheimer is entitled to and seeks to

recover statutory damages up to but not exceeding $150,000 (One Hundred Fifty Thousand

Dollars), plus costs, including costs and Lodestar attorney’s fees, pursuant to 17 U.S.C. §

504(c) and §505, as well as any other and further relief as this court deems just and proper,

including pre and post judgment interest on all sums due.

Oppenheimer DEMANDS JUDGMENT AS FOLLOWS:

       35.    That Defendants, their agents, employees and/or servants be enjoined

pendente lite and permanently from infringing Oppenheimer’s copyrights in any manner
                                         Page 8 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 9 of 10                    PageID #: 9


whatsoever, and from publishing through any visual media, and from selling, marketing or

otherwise distributing any of his images, and from using his images in sales, marketing,

and/or advertising;

       36.    That Defendants be required to deliver-up, under oath, for impounding

during the pendency of this action, and for destruction thereafter, all images which infringe

Oppenheimer's copyrights, and all prints, film negatives, magnetic tapes, digitally scanned

and/or stored images, and all other articles by means of which such infringing copies may

be reproduced, which are in the possession or under the direct or indirect control of

Infringers;

       37.    That Defendants provide an accounting of all gains, profits and advantages

derived by them as a result of the willful and unlawful acts of copyright infringement

above-described;

       38.    That Defendants be ordered to pay over to Oppenheimer his actual damages

sustained, in addition to all their profits attributable to the infringements, and which are not

taken into account in computing Oppenheimer's actual damages incurred as a result of

Defendants copyright infringements described herein;

       39.    In the alternative, at Oppenheimer’s option after verdict, that Defendants be

ordered to pay maximum statutory damages in the amount $150,000 for Work infringed

pursuant to 17 U.S.C. § 504(c); or such other amount as the jury may deem proper pursuant

to 17 U.S.C. § 504(c).

       40.    That Defendants be ordered to pay to Oppenheimer his costs including

Lodestar attorney's fees; and



                                          Page 9 of 10
Case 1:19-cv-01127-WS-M Document 1 Filed 12/26/19 Page 10 of 10             PageID #: 10



      41.    That Oppenheimer may recover judgment for such other and further relief as

this court deems just and proper, including maximum pre and post judgment interest on all

sums due.

      PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES.


                                         BRISKMAN & BINION, P.C.

                                         By:    /s/ Charles J. Potts
                                                Charles J. Potts (POTC0053)
                                                P.O. Box 43
                                                Mobile, Alabama 36601
                                                251.433.7600 Phone
                                                251.433.4485 Facsimile
                                                cpotts@briskman-binion.com


                                                LEJUNE LAW FIRM

                                         By: /s Dana A. LeJune (Pro Hac Vice Pending)
                                              Dana A. LeJune
                                              Texas Bar: 12188250
                                              NC Bar: 49025
                                              1225 North Loop West, Suite 825
                                              Houston, Texas 77008
                                              713.942.9898 Phone
                                              713.942.9899 Facsimile
                                              dlejune@triallawyers.net

                                                NORTH CAROLINA OFFICE:
                                                7 Orchard Street
                                                Suite 200
                                                Asheville, NC 28801
                                                828-774-5800 Office




                                      Page 10 of 10
